Exhibit 10.3

 

 

AMENDMENT NO. 1 TO STRATEGIC ALLIANCE AGREEMENT

 

This Amendment No. 1 to Strategic Alliance Agreement (this “Amendment”),
effective as of March 13, 2017 (the “Amendment Effective Date”), is entered into
by and between PRIMO WATER CORPORATION, a Delaware corporation (“Primo”), and DS
SERVICES OF AMERICA, INC., a Delaware corporation f/k/a DS Waters of America,
Inc. (“DSW”).

 

BACKGROUND

 

WHEREAS, Primo and DSW entered into a Strategic Alliance Agreement, dated as of
November 12, 2013 (the "Original Agreement");

 

WHEREAS, Primo and DSW desire to extend the term of the Original Agreement and
to amend the Original Agreement to reflect certain changed conditions and the
new understanding between the parties as set forth below; and

 

WHEREAS, pursuant to Section 25 of the Original Agreement, the amendments
contemplated by the parties must be contained in a written agreement signed by
each party.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

 

1.

Definitions. Capitalized terms used and not defined in this Amendment have the
respective meanings assigned to them in the Original Agreement.

 

 

2.

Amendment to Original Agreement. Subject to the terms and conditions set forth
herein, the Original Agreement is hereby amended as follows:

 

 

a.

The definition of “ Reconciliation Balance” in Section 1 of the Original
Agreement is hereby replaced in its entirety by the following:

 

“Reconciliation Balance” shall mean, for each Customer that makes payments to
Primo based upon the Bottles scanned in their point of sale systems (a “SBT
Customer”), (A) the difference between (i) the number of Bottles of Product
delivered by or on behalf of DSW to such SBT Customer for any given period, and
(ii) the number of Bottles of Product for which Primo receives full payment from
such SBT Customer for such period, times (B) the payment rate per Bottle as set
forth on Schedule E.

 

 

b.

Section 3 of the Original Agreement is hereby replaced in its entirety by the
following:

 

“Term. This Agreement shall commence on the Effective Date specified above, and
shall, unless earlier terminated pursuant to the provisions hereof, continue
until December 31, 2025 (“Initial Term”), when it shall either be terminated
pursuant to the provisions hereof, or, unless so terminated, be automatically
renewed for one (1) or more successive seven (7) year terms (“Renewal Terms”),
each of which shall be subject to the termination and all other provisions
hereof (collectively the “Term”).”

  

 
1 

--------------------------------------------------------------------------------

 

 

 

c.

Section 6(d) of the Original Agreement is hereby amended to include the
following Section 6(d)(v):

 

(v)     Service Incentive. Primo shall pay to DSW, quarterly, a service
incentive (the “Service Incentive”) for year to date performance based on DSW’s
Service Score and the resulting Price Per Bottle Incentive (as defined on
Schedule J). The maximum Service Incentive Primo shall pay is $0.05 per Bottle.
The calculation for the Service Incentive is set forth on Schedule J. If the
full year score measured at the end of any particular year is below 92%, the
amount of any Service Incentive actually paid to DSW for any previous quarters
during such year will be deemed forfeited and deducted by Primo from any amounts
due to DSW.

 

 

d.

Schedule E of the Original Agreement is hereby replaced in its entirety with
Attachment A to this Amendment.

 

 

e.

The “LIST OF SCHEDULES TO STRATEGIC ALLIANCE AGREEMENT” in the Original
Agreement is hereby amended to add Schedule J, titled “Service Incentive”.

 

 

f.

The Attachment B to this Amendment is hereby added to the Original Agreement as
Schedule J – Service Incentive.

 

 

g.

Section 26 of the Original Agreement is hereby replaced in its entirety by the
following:

 

26.      Notices. Any notices required hereunder shall be sent by e-mail
followed by a “hard copy” via overnight mail to the parties as follows (or to
such other address as may be specified by either party to the other party in
accordance with this Section 26):

 

 

To Primo:

 To DSW:

 

 

Primo Water Corporation        

 DS Services of America, Inc.

101 N. Cherry Street, Suite 501  

 2300 Windy Ridge Parkway SE, Suite 500N

Winston-Salem, NC 27101     

 Atlanta, GA 30339

Attn: President and COO   

 Attn: President and CEO

Email: msheehan@primowater.com

 Email: tharrington@water.com

 

 

With a copy to:  

 With a copy to:

 

 

Primo Water Corporation   

 DS Services of America, Inc.

101 N. Cherry Street, Suite 501 

 2300 Windy Ridge Parkway SE, Suite 500N

Winston-Salem, NC 27101     

 Atlanta, GA 30339

Attn: Chief Financial Officer      

 Attn: VP, General Counsel and Secretary

Email: mcastaneda@primowater.com    

 E-mail: mpoe@water.com

  

 
2 

--------------------------------------------------------------------------------

 

 

 

3.

Miscellaneous.

 

 

a.

Conflicting Terms and Full Force and Effect. To the extent that any of the terms
and conditions of this Amendment are inconsistent with the terms and conditions
of the Original Agreement, the terms and conditions of this Amendment shall
prevail. Except as expressly set forth herein, this Amendment does not
constitute a waiver or modification of any provision of the Original Agreement.
Except as expressly amended hereby, the Original Agreement shall continue in
full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Original Agreement, the terms “this Agreement,” “herein,”
“hereof,” “hereinafter,” “hereto” and words of similar import shall, unless the
context otherwise requires, mean the Original Agreement as amended by this
Amendment. References to the term “this Agreement” appearing in the Exhibits or
Schedules to the Original Agreement shall, unless the context otherwise
requires, mean the Original Agreement as amended by this Amendment.

 

 

b.

Governing Law and Dispute Resolution. The Governing Law and Dispute Resolution
provisions of the Original Agreement shall extend this Amendment.

 

 

c.

Representations and Warranties. Each of Primo and DSW hereby represents and
warrants to the other that it is not subject to any covenants, agreements or
restrictions that would be breached or violated by its negotiation or execution
of this Amendment or its performance of the Original Agreement, as amended
hereby.

 

 

d.

Counterparts. This Amendment may be executed in one or more counterparts that
together constitute one and the agreement and may be and delivered by electronic
means, and each copy of which shall be deemed an original.

 

[Remainder of Page Intentionally Left Blank]

  

 
3 

--------------------------------------------------------------------------------

 





 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

 

PRIMO WATER CORPORATION

 

 

(“Primo”)  

 

 

 

 

 

 

By:

/s/ Matthew T. Sheehan

 

 

Name:  

Matthew T. Sheehan

 

 

Title: 

President and Chief Operating Officer

 

                          DS SERVICES OF AMERICA, INC.     (“DSW”)            
By: /s/ Thomas J. Harrington     Name:  Thomas J. Harrington     Title: Chief
Executive Officer  

 

 

4 